Powell, J.,
dissenting. I concur in the opinion of the court generally, but there was one instruction on a vital point in the ease (not specifically discussed in the opinion and not of sufficient general interest to the profession to justify further discussion by me now) which seems to me to be directly contrary to the decision of *744tlie Supreme Court in Georgia Coal Co. v. Bradford, 131 Ga. 289 (62 S. E. 193). Tlie other members of the court are able to differentiate the facts of that case from those involved in the case at bar, and I am not; so 1 must dissent.